                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

CRIMINAL ACTION NO. 16-40-DLB-CJS
CIVIL ACTION NO. 17-195-DLB-CJS

UNITED STATES OF AMERICA                                                     PLAINTIFF


v.            ORDER ADOPTING REPORT AND RECOMMENDATION


THELMO LEON WRIGHT                                                         DEFENDANT

                       * *   * *   * *   * *       * *   * *   * *   * *

      Proceeding pro se, Defendant Thelmo Leon Wright filed a Motion to Vacate, Set

Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. (Doc. # 78). Pursuant to the

Court’s local practice, the Motion was referred to Magistrate Judge Candace J. Smith for

preparation of a Report and Recommendation (“R&R”). Accordingly, this matter is before

the Court on Judge Smith’s R&R, wherein she recommends that the Court deny Wright’s

Motion to Vacate. (Doc. # 89). Wright having filed timely Objections to the R&R (Doc. #

90), the R&R is now ripe for the Court’s review. For the reasons that follow, Wright’s

Objections are overruled and the R&R is adopted as the opinion of the Court.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      Defendant Thelmo Leon Wright and two codefendants—Londell Davis, III, and

Anthony Patrick Lashley—were charged in a one-count Indictment with participating in a

conspiracy to present materially altered Postal Service Money Orders (PMOs) with the

intent to defraud the United States Post Office, in violation of 18 U.S.C. § 371. (Doc. #

3). Specifically, the Indictment alleged that from approximately April 12, 2016, through



                                               1
September 6, 2016, Wright and his codefendants agreed to work together to purchase

multiple PMOs for low-dollar amounts in New Jersey, alter them, and then attempt to cash

them for $1,000.00 each at various U.S. Post Offices in northern Kentucky. Id.

       Wright was charged with several overt acts in furtherance of the conspiracy,

including renting a white Hyundai Sonata in Englewood, New Jersey, on August 29, 2016.

Id. On September 6, 2016, Wright and his codefendants were apprehended in the white

Sonata; when the defendants were searched, police found a wealth of incriminating

evidence in the defendants’ possession. Id. A fraudulent New Jersey driver’s license in

the name of M.G., multiple credit cards in the names of A.C., M.G., and A.W., and

$4,601.24 in cash, among other things, were found on Wright’s person. Id. Similarly, six

fraudulent, out-of-state driver’s licenses, an American Express credit card in the name of

M.G., and a Wells Fargo MasterCard in the name of J.W., among other things, were found

on the person of Wright’s codefendant, Londell Davis. Id.

       On February 2, 2017, Wright pleaded guilty to the single-count Indictment. (Docs.

# 39 and 88-1). During the sentencing phase of the proceedings, Wright contested the

application of an enhancement to his offense level for having a management role. (Docs.

# 50, 56, and 75). Specifically, Wright objected to use of a statement by Nathaniel Taylor,

an informant who was interviewed by Postal Inspectors on May 12, 2016, to support the

role enhancement sought in the Presentence Investigation Report; Wright claimed that

the statement was “hearsay regarding unindicted conduct.” (Doc. # 50 at 3).

       During the May 8, 2017 sentencing hearing before then-U.S. District Judge Amul

Thapar, defense counsel had an opportunity to argue against application of the

management-role enhancement before the presiding district judge; however, defense



                                            2
counsel acknowledged that Sixth Circuit case law was contrary to his argument regarding

his hearsay objection. (Doc. # 75 at 4-5). Consistent with Sixth Circuit precedent, the

Court held that the informant’s hearsay statement was admissible for sentencing, as there

was sufficient indicia of reliability, and further, that there was sufficient other evidence of

Wright having a management role to enhance his offense level. Id. at 5-12. During the

hearing, the Government also declined to move for the third point for acceptance of

responsibility under the sentencing guidelines. Id. at 18.

       Counsel for the United States then voiced the Government’s objection to a two-

level reduction for acceptance of responsibility. Id. at 18. Noting the Government’s

objection, the Court noted that “[y]our record is preserved.” Id. Turning to defense

counsel, the Court stated:

       The Court:    You agree, Mr. Smith, that her record is preserved on that,
                     just like yours is on the leadership role, correct?

       Mr. Smith:    Agreed.

       The Court:    Okay, good. You all can fight it out in the Sixth Circuit. What’s
                     a good sentence?

Id. Noting that counsel for each side had preserved the parties’ guidelines objections, the

Court then went on to sentence Wright to a term of thirty-eight months of imprisonment—

below the forty-six months sought by the United States. Id. at 28. Wright was then

provided a written notice of his right to appeal and instructed to go over it with his attorney

and let the Court know if he had any questions. Id. at 32. The written notice, signed by

Wright, advised that a “Notice of Appeal must be filed in this court within fourteen (14)

days from the date of entry of the Judgment.” (Doc. # 60). Judgment was entered on

May 11, 2017, and Wright did not file a timely appeal. (Doc. # 62).



                                              3
       Wright filed the subject Motion to Vacate under 28 U.S.C. § 2255 on October 23,

2017, alleging ineffective assistance of counsel for failure to file a notice of appeal “on the

two preserved sentencing issues.” (Doc. # 80 at 4). Specifically, Wright argued that (1)

he should not have been subjected to the management-role enhancement when the

Government relied solely on hearsay statements from an informant; (2) he should have

received an additional credit for acceptance of responsibility; and (3) counsel was

ineffective for his failure to interview Wright’s two codefendants, “which would have

established that [he] was not the ‘leader’ of this conspiracy and not subject to the

‘leadership’ enhancement.” Id. at 4-5. The R&R rejected each of Wright’s arguments.

(Doc. # 89).

II.    ANALYSIS

       A.      Legal Standards

       The Court reviews de novo those portions of the R&R to which specific objections

have been filed. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). Where no objections

are made, or the objections are vague or conclusory, the Court is not required to review

under any standard. Thomas v. Arn, 474 U.S. 140, 150 (1985); United States v. Jenkins,

No. 6:12-cr-13-GFVT, 2017 WL 3431834, at *1 (E.D. Ky. Aug. 8, 2017). Allegations in

pro se habeas complaints are held to a less stringent standard and are construed liberally,

however “inartfully pleaded.” Franklin v. Rose, 765 F.2d 82, 84-85 (6th Cir. 1985) (quoting

Haines v. Kerner, 404 U.S. 519, 520 (1972)).

       An objection that does “nothing more than state a disagreement with a [magistrate

judge’s] suggested resolution, or simply summarizes what has been presented before, is

not an ‘objection’ as that term is used in this context.” United States v. Shephard, No.



                                              4
5:09-cr-81-DLB, 2016 WL 9115464, at *1 (E.D. Ky. Sept. 18, 2016) (quoting VanDiver v.

Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich. 2004)). Thus, “objections that merely restate

arguments raised in the memoranda” that the magistrate judge has already considered

“are not proper, and the Court may consider such repetitive arguments waived.” Holl v.

Potter, No. C-1-09-618, 2011 WL 4337038, at *1 (S.D. Ohio Sept. 15, 2011). Where an

objection is simply a repetition of what a magistrate judge has already considered, it fails

“to put the Court on notice of any potential errors” in the magistrate judge’s analysis.

Shephard, 2016 WL 9115464, at *1 (citing VanDiver, 304 F. Supp. 2d at 938).

       B.      Wright’s objections are overruled.

       To prevail upon an ineffective assistance of counsel (IAC) claim, a defendant must

prove both deficient performance and prejudice. Strickland v. Washington, 466 U.S. 668,

687 (1984). Here, Wright has raised two central objections to Judge Smith’s R&R,1

challenging the Magistrate Judge’s finding of neither deficient performance nor prejudice

in defense counsel’s failure to (1) file a notice of appeal, or (2) interview Wright’s

codefendants or introduce their testimony at sentencing. Each of these arguments will

be addressed in turn.

              i.       Wright’s attorney did not render ineffective assistance of
                       counsel by failing to file a notice of appeal.

       Wright first argues that the R&R misapplied the standard to analyze his IAC claim.

Wright asserts that the R&R improperly focused on whether Wright expressly directed

counsel to file a notice of appeal. (Doc. # 90). Wright argues that the proper standard is

set forth in Roe v. Flores-Ortega, 528 U.S. 470, 478 (2000), which imposes a duty to



1
       The findings of fact and conclusions of law in the R&R to which Defendant has not objected are
adopted as the Court’s. Arn, 474 U.S. at 150.

                                                   5
“consult” when counsel has a reason to think “either (1) that [a] rational defendant would

want to appeal (for example, because there are nonfrivolous grounds for appeal), or (2)

that this particular defendant reasonably demonstrated to counsel that he was interested

in appealing.” (Doc. # 90 at 2). Wright notes that “[w]here either of these circumstances

are met, an attorney is required to advise the defendant about the advantages and

disadvantages of taking an appeal and to make a reasonable effort to discover the

defendant’s wishes.” (Doc. # 90 at 2) (citing Gunner v. Welch, 749 F.3d 511, 518 (6th

Cir. 2014)).

       In support of his argument that counsel had reason to think Wright would want to

appeal, Wright notes that “counsel put up a rigorous argument on the [management-role

sentencing] enhancement in this case.” (Doc. # 90 at 2-3) (“That the argument was so

rigorous in the district court, allows the conclusion that it would have been a colorable

claim on appeal”). Wright also points to an offhand statement made by the Court in

sentencing proceedings “recogniz[ing] . . . that the parties would be taking ‘this issue up

with the Sixth Circuit.’” (Doc. # 90 at 2). Wright asserts that “[t]he court’s recognition

would allow any jurist of reason to declare that counsel had a duty to consult with Wright

regarding an appeal.” Id. See also id. at 3 (“The issue was ripe for appeal and the Court

even expected the parties to take up the issue there.”).

       Wright also argues that the R&R misapplied the IAC standard in finding that even

if Wright were to appeal, he could not show prejudice “because he likely would have failed

on appeal.” (Doc. # 90 at 2). Wright asserts that “the standard for prejudice is not whether

he would have succeeded on appeal, but whether, ‘there is a reasonable probability that

but for counsel’s deficient failure to consult him about an appeal, he would have timely



                                             6
appealed.’” (Doc. # 90 at 3) (citing Flores-Ortega, 528 U.S. at 484).

       Wright’s objection is meritless as it centers upon a contention that counsel should

have inferred Wright’s desire to appeal from the circumstances despite Wright’s failure to

expressly request counsel to file an appeal. “Absent specific instructions to file an

appeal,” defense counsel is only required to “consult” with the defendant “about the

benefits and drawbacks of bringing an appeal.” Shelton v. United States, 378 F. App’x

536, 538 (6th Cir. 2010). “[W]hen consultation has occurred, then counsel performs in a

professionally unreasonable manner only by failing to follow the defendant’s express

instructions with respect to the appeal.” Id. (citing Flores-Ortega, 528 U.S. at 478).

       The record shows that defense counsel satisfied the Supreme Court’s

“consultation” requirement that he “advis[e] the defendant about the advantages and

disadvantages of taking an appeal and mak[e] a reasonable effort to discover the

defendant’s wishes.” Flores-Ortega, 528 U.S. at 478. Counsel’s Affidavit attests that he

“made Mr. Wright aware of the time restriction for any appeal” and “discussed the

possibility of appeal with Mr. Wright, in person and by [a May 9, 2017] letter [and] strongly

recommended against an appeal, due to the lack of a viable basis combined with a

potential appeal by the [Government].” (Doc. # 86-1 at 1-2).

       The May 9, 2017 letter attached to counsel’s Affidavit provided Wright with detailed

reasoning for counsel’s recommendation against an appeal and cautioned that “the final

issue is whether or not to appeal which must be filed within 14 days, if at all.” Id. at 4.

Counsel in his letter then makes a reasonable effort to discover the defendant’s wishes,

informing Wright that “[i]f you want to instruct me to file a notice of appeal I need to know

that affirmatively. Otherwise, based on what I know and my advice, I strongly recommend



                                             7
against that.” Id. This evidence satisfies the Court that defense counsel “consulted” with

the defendant pursuant to the Flores-Ortega standard. 528 U.S. at 478.

      After the requisite consultation with his client, defense counsel has a duty to file an

appeal only “if requested to do so by his client.” Flores-Ortega, 528 U.S. at 480; accord

Shelton, 378 F. App’x at 538. Defense counsel closed his letter to Defendant Wright by

again emphasizing that Wright needed to affirmatively contact counsel should he desire

to file an appeal—and even provided directions on how best to contact counsel:

      Please call with any questions or comments. Please write or phone with
      any instructions related to an appeal other than not filing an appeal, and
      with any other comments. Again, I will not appeal any issue in your case
      unless specifically instructed to do so by you.

(Doc. # 86-1 at 4) (emphasis added).

      The record shows, however, that—in accordance with counsel’s advice—Wright

did not request defense counsel to file an appeal. Counsel’s Affidavit attests that he

“made Mr. Wright aware of the time restriction for any appeal,” that he “corresponded with

Mr. Wright after his sentencing to finalize [his] representation,” and that Wright “[a]t no

time, during any discussion, has . . . ever expressed the lack of an appeal in his criminal

matter.” Id. at 1. Wright does not deny receiving counsel’s May 9, 2016 letter; nor has

he claimed that he directed defense counsel to file a notice of appeal. Moreover, Wright

has failed to point to any evidence to support a claim that, after receiving counsel’s

correspondence discussing the advantages and disadvantages of taking an appeal,

Wright requested defense counsel to file the appeal.

      Upon review of the record, and further, in light of the Court’s express warning to

Wright at sentencing that he had fourteen days to file an appeal after entry of judgment,

it is clear that the circumstances in this case significantly differ from those in Flores-

                                             8
Ortega, where that defendant “had little or no understanding of what the process was,

what the appeal process was, or what appeal meant at that stage of the game.” Flores-

Ortega, 538 U.S. at 475. All evidence in the record points to a finding that defense

counsel acted reasonably. Accordingly, Wright’s objection on this ground is meritless.

       Nor has Wright demonstrated the requisite prejudice, which “is shown when there

is a reasonable probability that, but for counsel’s deficient performance, petitioner would

have timely appealed.” Shelton, 378 F. App’x at 538 (citing Flores-Ortega, 528 U.S. at

483-84). The Court expressly informed Wright at sentencing that he had fourteen days

to file an appeal after entry of the judgment. (Docs. # 60 and 75 at 32). However, Wright

did not express interest in filing an appeal until August 28, 2017—more than three months

after counsel’s May 9, 2017 letter requesting Wright to affirmatively reach out by phone

or mail should he wish to file an appeal. (Docs. # 62 and 76). Accordingly, Wright has

failed to demonstrate ineffective assistance of counsel for his attorney’s failure to file a

notice of appeal, and the Court agrees with Judge Smith’s finding on this ground. (Doc.

# 89 at 9-13).

            ii.      Wright’s attorney did not render ineffective assistance of
                     counsel by failing to interview Wright’s codefendants or to
                     present their testimony during sentencing proceedings.

       Wright next objects to Judge Smith’s finding that he cannot show prejudice in his

IAC claim based on “counsel’s failure to investigate and interview witnesses that would

have established that he was not the ‘leader’ [o]f this conspiracy.” (Doc. # 90 at 3).

Wright asserts that had counsel “investigated and interviewed the witnesses he would

have been able to call these witnesses at the sentencing hearing and establish that Wright

was not the leader [and] [t]here would be no ‘confrontation’ necessary as these witnesses



                                             9
would have been Wright’s witnesses.” (Doc. # 90 at 4).

       Further, Wright asserts that “an investigation by counsel and interview of these

witnesses would have revealed that Wright was the only one of the defendants equipped

with a credit card, thus the only one able to rent a vehicle.” Id. at 4. Wright contends that

“[t]his fact would not meet the standard to classify Wright as a ‘leader’ in accordance with

U.S.S.G. § 6A.1.3(a) whereas each defendant was acting independently in processing

and collecting money from the fraudulent money orders.” Id. Wright also disagrees with

the evidence relied upon in the R&R in support of the finding that Wright was a “leader.”

Id. He asserts, without support, that had defense counsel counsel investigated and put

forth the evidence available from the codefendants’ testimony, this evidence would “easily

outweigh the circumstantial evidence relied upon by the government to seek the

enhancement . . . [and] would have established that his role of renting the vehicles was

born[e] out of necessity of the other defendants[’] inability to do so, as opposed to Wright

being a leader.” Id. at 4-5.

       Wright’s objection is meritless because he provides no factual basis for his

sweeping conclusions. First, the record does not support Wright’s unsupported factual

assertion that “an investigation by counsel and interview of [codefendants] would have

revealed that Wright was the only one of the defendants equipped with a credit card.”

(Doc. # 90 at 4). As set forth in section I., supra, Wright’s codefendant Londel Davis was

found with, among other things, six fraudulent, out-of-state driver’s licenses, an American

Express credit card in the name of M.G., and a Wells Fargo MasterCard in the name of

J.W., on his person. (Doc. # 89 at 2) (citing Presentence Investigation Report at 6-7).




                                             10
       Moreover, Wright has wholly failed to demonstrate that “[h]ad counsel investigated

and put forth the evidence available from the testimony of Wright’s codefendants, Wright’s

evidence would easily outweigh the circumstantial evidence relied upon by the

government to seek the enhancement,” see (Doc. # 90 at 5), such that counsel’s

performance was constitutionally deficient. Strickland, 466 U.S. at 686. To the contrary,

the record shows that defense counsel did investigate the potential testimony of Wright’s

codefendants, and he reasonably concluded that the testimony would not benefit Wright’s

defense. Defense counsel attested:

       [Wright] seems upset that I did not subpoena his two co-defendants to his
       sentencing hearing for live testimony. One of those gentlemen had already
       signed a plea agreement. Paragraph 3 of that plea agreement indicated
       Mr. Wright’s role in the matter and live testimony would have been
       unhelpful. The other co-defendant pled guilty without a signed plea
       agreement, but based on a conversation with his lawyer, putting him on a
       witness stand would not have helped Mr. Wright’s argument that he was
       only a passive and very minor participant.

(Doc. # 86-1 at 2).

       Accordingly, the record controverts Wright’s unsupported assertion that his

codefendants’ testimony would have vitiated the management-role enhancement at

sentencing.   The Sixth Circuit has made clear that “there can be no constitutional

deficiency” in failing to raise meritless arguments. Mapes v. Coyle, 171 F.3d 408, 413

(6th Cir. 1999); see also Ludwig v. United States, 162 F.3d 456, 459 (6th Cir. 1998)

(stating that counsel “[is] not required to make meritless arguments to avoid a charge of

ineffective assistance of counsel”). Counsel therefore did not render constitutionally

deficient performance in failing to present the testimony of Wright’s codefendants during

sentencing proceedings. The Court agrees with Judge Smith’s finding on this ground.

(Doc. # 89 at 13-14). Accordingly, Wright’s Objections are overruled.

                                           11
             iii.     Wright is not entitled to a certificate of appealability.

       A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotation marks and citations omitted); 28 U.S.C. § 2253(c)(2). When

the denial of a § 2255 motion is based on the merits, the defendant “must demonstrate

that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Wright has

not met this burden.        Therefore, the Court agrees with the Magistrate Judge’s

recommendation that no certificate of appealability shall issue.

III.   CONCLUSION

       Accordingly, IT IS ORDERED as follows:

       (1)      Defendant Wright’s Objections (Doc. # 90) to the Magistrate Judge’s Report

and Recommendation are hereby OVERRULED;

       (2)      The Magistrate Judge’s Report and Recommendation (Doc. # 89) is hereby

ADOPTED as the findings of fact and conclusions of law of the Court;

       (3)      Defendant’s Motion to Vacate, Set Aside or Correct Sentence pursuant to

28 U.S.C. § 2255 (Doc. # 78) is hereby DENIED;

       (4)      The Court certifies that, for the reasons set forth in the Order Adopting

Report and Recommendation, there would be no arguable merit for appeal in this matter,

and, therefore, NO CERTIFICATE OF APPEALABILITY SHALL ISSUE;

       (5)      This matter shall be, and hereby is, DISMISSED WITH PREJUDICE and

STRICKEN from the Court’s active docket; and

       (6)      A separate Judgment shall be filed concurrently herewith.



                                             12
       This 15th day of January, 2019.




L:\DATA\ORDERS\Covington Criminal\2016\16-40 Order Adopting R&R re 2255.docx




                                             13
